Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 1 of 18 Page ID #:119




    1   ALEXANDER B. CVITAN (SBN 81746),
        Email: alc@rac-law.com
    2   J. DAVID SACKMAN (SBN 106703)
        Email: jds@rac-law.com
    3   MARSHA M. HAMASAKI (SBN 102720), Members of
        Email: marshah@rac-law.com
    4   REICH, ADELL & CVITAN, A Professional Law Corporation
        3550 Wilshire Boulevard, Suite 2000
    5   Los Angeles, California 90010-2421
        Telephone: (213) 386-3860, Facsimile: (2l3) 386-5583
    6
        Attorneys for Plaintiff Construction Laborers Trust
    7   Funds for Southern California Administrative Co.
    8                               UNITED STATES DISTRICT COURT
    9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10

   11   CONSTRUCTION LABORERS TRUST                         Case No 8:20cv01479-JVS-ADS
        FUNDS FOR SOUTHERN                                  Assigned to Hon. James V. Selna_
   12   CALIFORNIA ADMINISTRATIVE                           Discovery Matters Assigned to Hon.
        COMPANY, a Delaware limited liability               Magistrate Autumn D. Spaeth
   13   company,
                                                            STIPULATED PROTECTIVE
   14                                  Plaintiff,           ORDER
                                                            [Fed. R. Civ. P. 26(c)]
   15              vs.
   16                                                       Discovery Cut-Off: 1/3/2022
        TRI-COUNTY SANDBLASTING,
   17   INC., a California Corporation; PAVEL               Pre-Trial Conference: 4/4/2022
        OSOKIN, an individual,
   18                                                       Trial Date: 4/19/2022
   19
                                       Defendants.
   20
   21

   22

   23              Pursuant to Fed. R. Civ. P. 26(c), Counsel for Plaintiff Construction Laborers
   24   Trust Funds (CLTF) and Defendants Tri-County Sandblasting, Inc. (Employer) and
   25   Pavel Osokin (Owner), have met and conferred regarding a Protective Order to cover
   26   all discovery and disclosures in this case, and they agree to the terms of the following
   27   Protective Order:
   28

                                                      -1-
        414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 2 of 18 Page ID #:120




    1   I.         PURPOSES AND LIMITATIONS
    2              A.    Discovery in this action is likely to involve production of confidential,
    3              proprietary, or private information for which special protection from public
    4              disclosure and from use for any purpose other than prosecuting this litigation
    5              may be warranted. Accordingly, the parties hereby stipulate to and petition the
    6              Court to enter the following Stipulated Protective Order. The parties
    7              acknowledge that this Order does not confer blanket protections on all
    8              disclosures or responses to discovery and that the protection it affords from
    9              public disclosure and use extends only to the limited information or items that
   10              are entitled to confidential treatment under the applicable legal principles. The
   11              parties further acknowledge, as set forth in Section XIII(C), below, that this
   12              Stipulated Protective Order does not entitle them to file confidential
   13              information under seal; Civil Local Rule 79-5 sets forth the procedures that
   14              must be followed and the standards that will be applied when a party seeks
   15              permission from the Court to file material under seal. It is further
   16              acknowledged that nothing herein shall alter the obligations under Rule 5.2 of
   17              the Federal Rules of Civil Procedure and Civil Local Rule 5.2-1.
   18

   19   II.        GOOD CAUSE STATEMENT
   20
   21              A.    Plaintiff, CLTF is a fiduciary and agent for collection to certain
   22              employee benefit plans (“TRUST FUNDS”) governed by the Employee
   23              Retirement Income Security Act (ERISA), 29 U.S.C. §§ 1002, et. seq., as
   24              well as 29 U.S.C. § 186(c)(5).
   25                    All parties are concerned about disclosure of the personal
   26              information of employees (past and present), including names, addresses,
   27              social security numbers, phone numbers, and or any other information as
   28              to those employees which is protected by law from public disclosure or
                                                       -2-
        414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 3 of 18 Page ID #:121




    1              unauthorized used. It is recognized that Plaintiff has certain obligations
    2              under ERISA and regulations thereunder to maintain the privacy of such
    3              information, and also has reporting and disclosure requirements which
    4              cannot be overridden by this Protective Order. At the same time, such
    5              information may be relevant to this lawsuit, or included in relevant
    6              material.
    7                    Employer and Owner (collectively “Defendants”) contends, among
    8              other things, that certain documents requested by TRUST FUNDS include
    9              Defendants’ personal and/or business private financial information and
   10              that information should be protected from disclosure to third parties
   11              and/or if deemed necessary for submission to the Court as evidence should
   12              be protected from public disclosure. Without necessarily agreeing with
   13              this characterization, Plaintiff agrees to observe the following safeguards
   14              as to information designated according to this Protective Order.
   15                    All parties recognize that this lawsuit cannot proceed until the
   16              Plaintiff has conducted an audit of the books and records of Defendants, to
   17              determine the amount of contributions and other damages (if any) due.
   18              Since that audit may be considered a “summary” or “compilation” of
   19              protected material, this Protective Order shall not cover such summaries
   20              or compilations, except to the extent that they reveal protected material
   21              (such as full social security numbers of Employer’s employees). It is the
   22              intent of this Protective Order to expedite, rather than hinder, the
   23              completion of that audit, and the ability of the Parties to properly litigate
   24              any issues raised by the audit.
   25                    It is further recognized that the Plaintiff and each of the TRUST
   26              FUNDS have an obligation to their participants and beneficiaries to use
   27              such information to properly credit them, in accordance with ERISA and
   28              applicable regulations, and also has legal obligations to disclose certain
                                                      -3-
        414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 4 of 18 Page ID #:122




    1              information to government agencies, participants, beneficiaries and others.
    2              Nothing herein shall be construed to alter, limit, or place any additional
    3              requirements on those legal obligations of Plaintiff and each of the TRUST
    4              FUNDS.
    5                    Accordingly, to expedite the flow of information, to facilitate the
    6              prompt resolution of disputes over confidentiality of discovery materials, to
    7              adequately protect information the parties are entitled to keep confidential,
    8              to ensure that the parties are permitted reasonable necessary uses of such
    9              material in preparation for and in the conduct of trial, to address their
   10              handling at the end of the litigation, and serve the ends of justice, a
   11              protective order for such information is justified in this matter. It is the
   12              intent of the parties that information will not be designated as confidential
   13              for tactical reasons and that nothing be so designated without a good faith
   14              belief that it has been maintained in a confidential, non-public manner,
   15              and there is good cause why it should not be part of the public record of
   16              this case.
   17   III.       DEFINITIONS
   18              A.    Action: This pending federal law suit. It is recognized that there is a
   19              grievance pending by Laborers International Union of North America, Local
   20              1184 ("Union") against the Employer, involving some of the same factual
   21              issues as this Action (“Grievance”). At the option of the parties to that
   22              Grievance, they may adopt this Protective Order and be subject to the same
   23              obligations as the parties here.
   24              B.    Challenging Party: A Party or Non-Party that challenges the designation
   25              of information or items under this Order.
   26              C.    “CONFIDENTIAL” Information or Items: Information (regardless of
   27              how it is generated, stored or maintained) or tangible things that qualify for
   28

                                                       -4-
        414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 5 of 18 Page ID #:123




    1              protection under Federal Rule of Civil Procedure 26(c), and as specified above
    2              in the Good Cause Statement.
    3              D.    Counsel: Outside Counsel of Record and House Counsel (as well as their
    4              support staff).
    5              E.    Designating Party: A Party or Non-Party that designates information or
    6              items that it produces in disclosures or in responses to discovery as
    7              “CONFIDENTIAL.”
    8              F.    Disclosure or Discovery Material: All items or information, regardless of
    9              the medium or manner in which it is generated, stored, or maintained
   10              (including, among other things, testimony, transcripts, and tangible things), that
   11              are produced or generated in disclosures or responses to discovery in this
   12              matter.
   13              G.    Expert: A person with specialized knowledge or experience in a matter
   14              pertinent to the litigation who has been retained by a Party or its counsel to
   15              serve as an expert witness or as a consultant in this Action.
   16              H.    House Counsel: Attorneys who are employees of a party to this Action.
   17              House Counsel does not include Outside Counsel of Record or any other
   18              outside counsel.
   19              I.    Non-Party: Any natural person, partnership, corporation, association, or
   20              other legal entity not named as a Party to this action.
   21              J.    Outside Counsel of Record: Attorneys who are not employees of a party
   22              to this Action but are retained to represent or advise a party to this Action and
   23              have appeared in this Action on behalf of that party or are affiliated with a law
   24              firm which has appeared on behalf of that party, and includes support staff.
   25              K.    Party: Any party to this Action, including all of its officers, directors,
   26              employees, consultants, retained experts, and Outside Counsel of Record (and
   27              their support staffs). If any new party is added to this Action, they shall be
   28              served with this Protective Order, along with any summons and pleadings, and
                                                        -5-
        414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 6 of 18 Page ID #:124




    1              a proof of service to that effect shall be filed with this Court. Upon the
    2              appearance of that new party in this Action, they shall be deemed to be a Party
    3              under this Protective Order, unless they file a notice within seven days of such
    4              appearance opting out, in which case they shall be treated as a Non-Party.
    5              L.    Producing Party: A Party or Non-Party that produces Disclosure or
    6              Discovery Material in this Action.
    7              M.    Professional Vendors: Persons or entities that provide litigation support
    8              services (e.g., photocopying, videotaping, translating, preparing exhibits or
    9              demonstrations, and organizing, storing, or retrieving data in any form or
   10              medium) and their employees and subcontractors.
   11              N.    Protected Material: Any Disclosure or Discovery Material that is
   12              designated as “CONFIDENTIAL.”
   13              O.    Receiving Party: A Party that receives Disclosure or Discovery Material
   14              from a Producing Party.
   15   IV.        SCOPE
   16              A.    The protections conferred by this Stipulation and Order cover not only
   17              Protected Material (as defined above), but also (1) any CONFIDENTIAL
   18              information copied or extracted from Protected Material; (2) all copies, or
   19              excerpts of Protected Material; and (3) any testimony, conversations, or
   20              presentations by Parties or their Counsel that might reveal Protected Material.
   21              B.    Any use of Protected Material at trial shall be governed by the orders of
   22              the trial judge. This Order does not govern the use of Protected Material at
   23   trial.
   24              C. Any summaries, compilations or calculations based on Protected Material,
   25              such as the audit by the Plaintiff and any working papers leading to the audit,
   26              shall NOT be considered Protected Material, except to the extent that such
   27              summary, compilation or calculation itself reveals CONFIDENTIAL
   28              information (such as full social security numbers).
                                                        -6-
        414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 7 of 18 Page ID #:125




    1   V.         DURATION
    2              A.    Even after final disposition of this litigation, the confidentiality
    3              obligations imposed by this Order shall remain in effect until a Designating
    4              Party agrees otherwise in writing or a court order otherwise directs. Final
    5              disposition shall be deemed to be the later of (1) dismissal of all claims and
    6              defenses in this Action, with or without prejudice; and (2) final judgment herein
    7              after the completion and exhaustion of all appeals, rehearings, remands, trials,
    8              or reviews of this Action, including the time limits for filing any motions or
    9              applications for extension of time pursuant to applicable law. Upon compliance
   10              with the obligations of XIV below, the party returning or destroying such
   11              Protected Material shall no longer be subject to the obligations of this Order.
   12

   13   VI.        DESIGNATING PROTECTED MATERIAL
   14              A.    Exercise of Restraint and Care in Designating Material for Protection
   15                    1.     Each Party or Non-Party that designates information or items for
   16                    protection under this Order must take care to limit any such designation
   17                    to specific material that qualifies under the appropriate standards. The
   18                    Designating Party must designate for protection only those parts of
   19                    material, documents, items, or oral or written communications that
   20                    qualify so that other portions of the material, documents, items, or
   21                    communications for which protection is not warranted are not swept
   22                    unjustifiably within the ambit of this Order.
   23                    2.     Mass, indiscriminate, or routinized designations are prohibited.
   24                    Designations that are shown to be clearly unjustified or that have been
   25                    made for an improper purpose (e.g., to unnecessarily encumber the case
   26                    development process or to impose unnecessary expenses and burdens on
   27                    other parties) may expose the Designating Party to sanctions.
   28

                                                        -7-
        414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 8 of 18 Page ID #:126




    1                   3.    If it comes to a Designating Party’s attention that information or
    2                   items that it designated for protection do not qualify for protection, that
    3                   Designating Party must promptly notify all other Parties that it is
    4                   withdrawing the inapplicable designation.
    5              B.   Manner and Timing of Designations
    6                   1.    Except as otherwise provided in this Order (see, e.g., Section
    7                   B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
    8                   Discovery Material that qualifies for protection under this Order must be
    9                   clearly so designated before the material is disclosed or produced.
   10                   2.    Designation in conformity with this Order requires the following:
   11                         a.     For information in documentary form (e.g., paper or
   12                         electronic documents, but excluding transcripts of depositions or
   13                         other pretrial or trial proceedings), that the Producing Party affix at
   14                         a minimum, the legend “CONFIDENTIAL” (hereinafter
   15                         “CONFIDENTIAL legend”), to each page that contains protected
   16                         material. If only a portion or portions of the material on a page
   17                         qualifies for protection, the Producing Party also must clearly
   18                         identify the protected portion(s) (e.g., by making appropriate
   19                         markings in the margins). CONFIDENTIAL material or
   20                         information may also be designated by type of information within
   21                         a document (for example, “social security numbers within payroll
   22                         documents” produced). Such material designated as
   23                         CONFIDENTIAL within a document shall be subject to the
   24                         redaction requirements of Civil Local Rule 5.2-1.
   25                         b.     A Party or Non-Party that makes original documents
   26                         available for inspection need not designate them for protection
   27                         until after the inspecting Party has indicated which documents it
   28                         would like copied and produced. During the inspection and before
                                                      -8-
        414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 9 of 18 Page ID #:127




    1                         the designation, all of the material made available for inspection
    2                         shall be deemed “CONFIDENTIAL.” After the inspecting Party
    3                         has identified the documents it wants copied and produced, the
    4                         Producing Party must determine which documents, or portions
    5                         thereof, qualify for protection under this Order. Then, before
    6                         producing the specified documents, the Producing Party must affix
    7                         the “CONFIDENTIAL legend” to each page that contains
    8                         Protected Material. If only a portion or portions of the material on
    9                         a page qualifies for protection, the Producing Party also must
   10                         clearly identify the protected portion(s) (e.g., by making
   11                         appropriate markings in the margins). CONFIDENTIAL material
   12                         or information may also be designated by type of information
   13                         within a document (for example, “social security numbers within
   14                         payroll documents” produced). Such material designated as
   15                         CONFIDENTIAL within a document shall be subject to the
   16                         redaction requirements of Civil Local Rule 5.2-1.
   17                         c.    For testimony given in depositions, that the Designating
   18                         Party identify the Disclosure or Discovery Material on the record,
   19                         before the close of the deposition all protected testimony.
   20                         d.    For information produced in form other than document and
   21                         for any other tangible items, that the Producing Party affix in a
   22                         prominent place on the exterior of the container or containers in
   23                         which the information is stored the legend “CONFIDENTIAL.” If
   24                         only a portion or portions of the information warrants protection,
   25                         the Producing Party, to the extent practicable, shall identify the
   26                         protected portion(s).
   27              C.   Inadvertent Failure to Designate
   28

                                                      -9-
        414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 10 of 18 Page ID #:128




     1                    1.     If timely corrected, an inadvertent failure to designate qualified
     2                    information or items does not, standing alone, waive the Designating
     3                    Party’s right to secure protection under this Order for such material.
     4                    Upon timely correction of a designation, the Receiving Party must make
     5                    reasonable efforts to assure that the material is treated in accordance with
     6                    the provisions of this Order.
     7   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
     8              A.    Timing of Challenges
     9                    1.     Any party or Non-Party may challenge a designation of
    10                    confidentiality at any time that is consistent with the Court’s Scheduling
    11                    Order.
    12              B.    Meet and Confer
    13                    1.     The Challenging Party shall initiate the dispute resolution process
    14                    under Local Rule 37.1 et seq.
    15              C.    The burden of persuasion in any such challenge proceeding shall be on
    16              the Designating Party. Frivolous challenges, and those made for an improper
    17              purpose (e.g., to harass or impose unnecessary expenses and burdens on other
    18              parties) may expose the Challenging Party to sanctions. Unless the Designating
    19              Party has waived or withdrawn the confidentiality designation, all parties shall
    20              continue to afford the material in question the level of protection to which it is
    21              entitled under the Producing Party’s designation until the Court rules on the
    22              challenge.
    23   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
    24              A.    Basic Principles
    25                    1.     A Receiving Party may use Protected Material that is disclosed or
    26                    produced by another Party or by a Non-Party in connection with this
    27                    Action only for prosecuting, defending, or attempting to settle this
    28                    Action. Such Protected Material may be disclosed only to the categories
                                                          -10-
         414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 11 of 18 Page ID #:129




     1                   of persons and under the conditions described in this Order. When the
     2                   Action has been terminated, a Receiving Party must comply with the
     3                   provisions of Section XIV below.
     4                   2.    Protected Material must be stored and maintained by a Receiving
     5                   Party at a location and in a secure manner that ensures that access is
     6                   limited to the persons authorized under this Order.
     7                   3.    Notwithstanding the above, it is recognized that the Plaintiff and
     8                   each of the TRUST FUNDS may use and disclose CONFIDENTIAL
     9                   information and Protected Material as required by law to properly credit
    10                   participants and beneficiaries, and to meet the reporting and disclosure
    11                   requirements of ERISA and other laws governing their operations.
    12              B.   Disclosure of “CONFIDENTIAL” Information or Items
    13                   1.    Unless otherwise ordered by the Court or permitted in writing by
    14                   the Designating Party, a Receiving Party may disclose any information or
    15                   item designated “CONFIDENTIAL” only to:
    16                         a.     The Receiving Party’s Outside Counsel of Record in this
    17                         Action, as well as employees of said Outside Counsel of Record to
    18                         whom it is reasonably necessary to disclose the information for this
    19                         Action;
    20                         b.     The officers, directors, and employees (including House
    21                         Counsel) of the Receiving Party to whom disclosure is reasonably
    22                         necessary for this Action;
    23                         c.     Experts (as defined in this Order) of the Receiving Party to
    24                         whom disclosure is reasonably necessary for this Action and who
    25                         have signed the “Acknowledgment and Agreement to Be Bound”
    26                         (Exhibit A);
    27                         d.     The Court and its personnel;
    28                         e.     Court reporters and their staff;
                                                      -11-
         414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 12 of 18 Page ID #:130




     1                      f.    Professional jury or trial consultants, mock jurors, and
     2                      Professional Vendors to whom disclosure is reasonably necessary
     3                      or this Action and who have signed the “Acknowledgment and
     4                      Agreement to be Bound” attached as Exhibit A hereto;
     5                      g.    The author or recipient of a document containing the
     6                      information or a custodian or other person who otherwise
     7                      possessed or knew the information;
     8                      h.    During their depositions, witnesses, and attorneys for
     9                      witnesses, in the Action to whom disclosure is reasonably
    10                      necessary provided: (i) the deposing party requests that the witness
    11                      sign the “Acknowledgment and Agreement to Be Bound;” and (ii)
    12                      they will not be permitted to keep any confidential information
    13                      unless they sign the “Acknowledgment and Agreement to Be
    14                      Bound,” unless otherwise agreed by the Designating Party or
    15                      ordered by the Court. Pages of transcribed deposition testimony or
    16                      exhibits to depositions that reveal Protected Material may be
    17                      separately bound by the court reporter and may not be disclosed to
    18                      anyone except as permitted under this Stipulated Protective Order;
    19                      and
    20                      i.    Any mediator or settlement officer, and their supporting
    21                      personnel, mutually agreed upon by any of the parties engaged in
    22                      settlement discussions.
    23                      j.    As to the Plaintiff and each of the TRUST FUNDS, as
    24                      required by ERISA and other laws and regulations.
    25

    26   IX.        PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
    27              IN OTHER LITIGATION
    28

                                                  -12-
         414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 13 of 18 Page ID #:131




     1              A.    If a Party is served with a subpoena or a court order issued in other
     2              litigation that compels disclosure of any information or items designated in this
     3              Action as “CONFIDENTIAL,” that Party must:
     4                    1.     Promptly notify in writing the Designating Party. Such
     5                    notification shall include a copy of the subpoena or court order;
     6                    2.     Promptly notify in writing the party who caused the subpoena or
     7                    order to issue in the other litigation that some or all of the material
     8                    covered by the subpoena or order is subject to this Protective Order.
     9                    Such notification shall include a copy of this Stipulated Protective Order;
    10                    and
    11                    3.     Cooperate with respect to all reasonable procedures sought to be
    12                    pursued by the Designating Party whose Protected Material may be
    13                    affected.
    14              B.    If the Designating Party timely seeks a protective order, the Party served
    15              with the subpoena or court order shall not produce any information designated
    16              in this action as “CONFIDENTIAL” before a determination by the Court from
    17              which the subpoena or order issued, unless the Party has obtained the
    18              Designating Party’s permission. The Designating Party shall bear the burden
    19              and expense of seeking protection in that court of its confidential material and
    20              nothing in these provisions should be construed as authorizing or encouraging a
    21              Receiving Party in this Action to disobey a lawful directive from another court.
    22   X.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    23              PRODUCED IN THIS LITIGATION
    24              A.    The terms of this Order are applicable to information produced by a Non-
    25              Party in this Action and designated as “CONFIDENTIAL.” Such information
    26              produced by Non-Parties in connection with this litigation is protected by the
    27              remedies and relief provided by this Order. Nothing in these provisions should
    28              be construed as prohibiting a Non-Party from seeking additional protections.
                                                        -13-
         414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 14 of 18 Page ID #:132




     1              B.    In the event that a Party is required, by a valid discovery request, to
     2              produce a Non-Party’s confidential information in its possession, and the Party
     3              is subject to an agreement with the Non-Party not to produce the Non-Party’s
     4              confidential information, then the Party shall:
     5                    1.     Promptly notify in writing the Requesting Party and the Non-Party
     6                    that some or all of the information requested is subject to a
     7                    confidentiality agreement with a Non-Party;
     8                    2.     Promptly provide the Non-Party with a copy of the Stipulated
     9                    Protective Order in this Action, the relevant discovery request(s), and a
    10                    reasonably specific description of the information requested; and
    11                    3.     Make the information requested available for inspection by the
    12                    Non-Party, if requested.
    13              C.    If the Non-Party fails to seek a protective order from this court within 14
    14              days of receiving the notice and accompanying information, the Receiving
    15              Party may produce the Non-Party’s confidential information responsive to the
    16              discovery request. If the Non-Party timely seeks a protective order, the
    17              Receiving Party shall not produce any information in its possession or control
    18              that is subject to the confidentiality agreement with the Non-Party before a
    19              determination by the court. Absent a court order to the contrary, the Non-Party
    20              shall bear the burden and expense of seeking protection in this court of its
    21              Protected Material.
    22   XI.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    23              A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
    24              disclosed Protected Material to any person or in any circumstance not
    25              authorized under this Stipulated Protective Order, the Receiving Party must
    26              immediately (1) notify in writing the Designating Party of the unauthorized
    27              disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
    28              Protected Material, (3) inform the person or persons to whom unauthorized
                                                         -14-
         414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 15 of 18 Page ID #:133




     1              disclosures were made of all the terms of this Order, and (4) request such
     2              person or persons to execute the “Acknowledgment and Agreement to be
     3              Bound” that is attached hereto as Exhibit A.
     4   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     5              PROTECTED MATERIAL
     6              A.    When a Producing Party gives notice to Receiving Parties that certain
     7              inadvertently produced material is subject to a claim of privilege or other
     8              protection, the obligations of the Receiving Parties are those set forth in Federal
     9              Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    10              whatever procedure may be established in an e-discovery order that provides for
    11              production without prior privilege review. Pursuant to Federal Rule of
    12              Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect
    13              of disclosure of a communication or information covered by the attorney-client
    14              privilege or work product protection, the parties may incorporate their
    15              agreement in the Stipulated Protective Order submitted to the Court.
    16   XIII. MISCELLANEOUS
    17              A.    Right to Further Relief
    18                    1.     Nothing in this Order abridges the right of any person to seek its
    19                    modification by the Court in the future.
    20              B.    Right to Assert Other Objections
    21                    1.     By stipulating to the entry of this Protective Order, no Party waives
    22                    any right it otherwise would have to object to disclosing or producing any
    23                    information or item on any ground not addressed in this Stipulated
    24                    Protective Order. Similarly, no Party waives any right to object on any
    25                    ground to use in evidence of any of the material covered by this
    26                    Protective Order.
    27              C.    Filing Protected Material
    28

                                                        -15-
         414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 16 of 18 Page ID #:134




     1                    1.     A Party that seeks to file under seal any Protected Material must
     2                    comply with Civil Local Rule 79-5. Protected Material may only be filed
     3                    under seal pursuant to a court order authorizing the sealing of the specific
     4                    Protected Material at issue. If a Party's request to file Protected Material
     5                    under seal is denied by the Court, then the Receiving Party may file the
     6                    information in the public record unless otherwise instructed by the Court.
     7                    2.     A Party that seeks to file a document which contains
     8                    CONFIDENTIAL material will comply with Civil Local Rule 5.2-1 in
     9                    redacting such CONFIDENTIAL material before filing.
    10   XIV. FINAL DISPOSITION
    11              A.    After the final disposition of this Action, as defined in Section V, within
    12              sixty (60) days of a written request by the Designating Party, each Receiving
    13              Party must return all Protected Material to the Producing Party or destroy such
    14              material. As used in this subdivision, “all Protected Material” includes all
    15              copies, and any other format reproducing or capturing any of the Protected
    16              Material. Whether the Protected Material is returned or destroyed, the
    17              Receiving Party must submit a written certification to the Producing Party (and,
    18              if not the same person or entity, to the Designating Party) by the 60 day
    19              deadline that (1) identifies (by category, where appropriate) all the Protected
    20              Material that was returned or destroyed and (2) affirms that the Receiving Party
    21              has not retained any copies, or any other format reproducing or capturing any of
    22              the Protected Material. Notwithstanding this provision, Counsel are entitled to
    23              retain an archival copy of all pleadings, motion papers, trial, deposition, and
    24              hearing transcripts, legal memoranda, correspondence, deposition and trial
    25              exhibits, expert reports, attorney work product, and consultant and expert work
    26              product, even if such materials contain Protected Material. Any such archival
    27              copies that contain or constitute Protected Material remain subject to this
    28              Protective Order as set forth in Section V.
                                                        -16-
         414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 17 of 18 Page ID #:135




     1              B.    Any violation of this Order may be punished by any and all appropriate
     2              measures including, without limitation, contempt proceedings and/or monetary
     3              sanctions.
     4

     5   THE PARTIES STIPULATE, THROUGH COUNSEL OF RECORD, TO
     6   ENTRY OF AN ORDER AS SUBMITTED. THE PARTIES DO NOT
     7   STIPULATE TO ANY CHANGES MADE BY THE COURT.
     8
     9
         DATED: March 24, 2021                     ALEXANDER B. CVITAN,
    10                                             J. DAVID SACKMAN, and
                                                   MARSHA M. HAMASAKI, Members of
    11                                             REICH, ADELL & CVITAN,
                                                   A Professional Law Corporation
    12

    13                                             By:   /s/ J. David Sackman
                                                             J. DAVID SACKMAN
    14                                                       Attorneys for Plaintiff
    15   This filer attests that all other signatories listed below, and on whose behalf the filing
         is submitted, concur in the filing’s content and have authorized the filing.
    16

    17   DATED: March 24, 2021                     RICHARD ANDRADE
                                                   ANDRADE & ASSOCIATES APLC
    18

    19                                             By:       /s/ Reza Ghaboosi, Esq.
                                                              REZA GHABOOSI, ESQ.
    20                                                        Attorneys for Defendants
    21

    22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    23
    24   Dated:          March 25, 2021                  /s/ Autumn D. Spaeth
    25                                             HONORABLE AUTUMN D. SPAETH
                                                   United States Magistrate Judge
    26
    27

    28

                                                      -17-
         414541v2
Case 8:20-cv-01479-JVS-ADS Document 21 Filed 03/25/21 Page 18 of 18 Page ID #:136




                                        EXHIBIT A
     1                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     2
     3
                    I,                                [print or type full name], of
     4
                           [print or type full address], declare under penalty of perjury that I have
     5
         read in its entirety and understand the Stipulated Protective Order that was issue by
     6
         the United States District Court for the Central District of California on [DATE] in the
     7
         case of                                      [insert formal name of the case and the number
     8
         and initials assigned to it by the Court]. I agree to comply with and to be bound by all
     9
         the terms of this Stipulated Protective Order and I understand and acknowledge that
    10
         failure to so comply could expose me to sanctions and punishment in the nature of
    11
         contempt. I solemnly promise that I will not disclose in any manner any information
    12
         or item that is subject to this Stipulated Protective Order to any person or entity except
    13
         in strict compliance with the provisions of this Order.
    14
                    I further agree to submit to the jurisdiction of the United States District Court
    15
         for the Central District of California for the purpose of enforcing the terms of this
    16
         Stipulated Protective Order, even if such enforcement proceedings occur after
    17
         termination of this action. I hereby appoint                                    [print or type
    18
         full name] of                                         [print or type full address and telephone
    19
         number] as my California agent for service of process in connection with this action or
    20
         any proceedings related to enforcement of this Stipulated Protective Order.
    21

    22   Date:
    23   City and State where sworn and signed:
    24   Printed Name:
    25                                               Signature:
    26
    27

    28

                                                        -18-
         414541v2
